Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-12 in the reply filed on 5/4/21 is acknowledged. Claims 13-20 are withdrawn from further consideration by the examiner, 37 C.F.R.1.142(b) as being drawn to a non-elected invention.

Information Disclosure Statement
	The information disclosure statement filed 5/4/21 has been considered.

Oath/Declaration
	Oath/Declaration filed on 1/18/18 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-2, 5-6, 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi et al. (U.S. Patent Publication No. 2012/0306104).
Referring to figures 7-9, Choi et al. teaches an apparatus, comprising:
an integrated circuit (IC) package (144) having at least one solder bond pad (146/162; 146/194; 146/224);
a die (124/134/136) having at least one solder bond pad (132/138), wherein the die is bonded to the IC package by at least one solder joint (164; 196/204; 226/234) between the at least one solder bond pad of the die and the at least one solder bond pad of the IC package (see figures 7n, 8h, 9h); and 
an underfill (180/210/242) material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material, and wherein the at least one solder joint comprises a first metallurgy and a second metallurgy (see figures 7p, 8j, 9j, see paragraph# 58).
Regarding to claim 2, the first metallurgy comprises one of: gold, aluminum, germanium, zinc, tin, bismuth or indium, and wherein the second metallurgy comprises any one of: tin, silver, zinc, copper, bismuth or indium (see paragraph# 58).
Regarding to claim 5, wherein a bump (140) is over the at least one IC package solder bond pad, and wherein the top of the bump is substantially flat (see figures 8h, 9j).
Regarding to claim 6, the bump comprises an intermetallic compound comprising any one of gold, silver, copper, aluminum, zinc, bismuth, tin, indium, germanium (see paragraph# 50).
Regarding to claim 11, an IC package, comprising:
at least one solder bond pad (146/162; 146/194; 146/224);

an underfill material (180/210/242) between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material, and wherein the at least one solder joint comprises a first metallurgy and a second metallurgy (see figures 7p, 8j, 9j, see paragraph# 58).
Regarding to claim 12, the first portion of the solder joint has a substantially flat profile and comprises an intermetallic compound, and wherein the intermetallic compound comprises any one of gold, silver, copper, aluminum, zinc, bismuth, tin, indium, germanium (see figures 7p, 8j, 9j, see paragraph# 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sidhu et al. (U.S. Patent Publication No. 2014/0225265) in view of Choi et al. (U.S. Patent Publication No. 2012/0306104).
Referring to figures 2-6, Sidhu et al. teaches an apparatus, comprising:
an integrated circuit (IC) package (110) having at least one solder bond pad (114);
a die (105) having at least one solder bond pad (104), wherein the die is bonded to the IC package by at least one solder joint between the at least one solder bond pad of the die and the at least one solder bond pad of the IC package (see figure 3, paragraphs# 34-46); and 
wherein the at least one solder joint comprises a first metallurgy and a second metallurgy (see figure 3, see paragraph# 27-29).
However, the reference does not clearly teach an underfill material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material.
Choi et al. teach an underfill (180/210/242) material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material (see figures 7p, 8j, 9j). 

Regarding to claim 2, the first metallurgy comprises one of: gold, aluminum, germanium, zinc, tin, bismuth or indium, and wherein the second metallurgy comprises any one of: tin, silver, zinc, copper, bismuth or indium (see paragraph# 27).
Regarding to claim 3, the at least one solder joint comprises a compositional gradient, wherein the compositional gradient comprising a higher concentration of tin near the at least one bond pad of the die than near the at least one bond pad of the IC package (see paragraphs# 27-29).
Regarding to claim 4, the at least one solder joint comprises a compositional gradient, the compositional gradient comprising a higher concentration of tin near the at least one bond pad of the IC package than near the at least one bond pad of the die (see paragraph# 29).
Regarding to claim 5, wherein a bump (140) is over the at least one IC package solder bond pad, and wherein the top of the bump is substantially flat (see figures 2, 3b-3c, paragraphs# 27-36).
Regarding to claim 6, the bump comprises an intermetallic compound comprising any one of gold, silver, copper, aluminum, zinc, bismuth, tin, indium, germanium (see paragraph# 27).
Regarding to claim 7, a system, comprising:
a memory (see figure 6, paragraphs# 34, 46-48); and

an integrated circuit (IC) package (110) having at least one solder bond pad (114);
a die (105) having at least one solder bond pad (104), wherein the die is bonded to the IC package by at least one solder joint between the at least one solder bond pad of the die and the at least one solder bond pad of the IC package (see figure 3, paragraphs# 34-46); and 
wherein the at least one solder joint comprises a first metallurgy and a second metallurgy (see figure 3, see paragraph# 27-29); 
wherein the processor is coupled to a wireless interface to allow the processor to couple to an external device (see figures 3, 6, paragraphs# 34, 46-48).
However, the reference does not clearly teach an underfill material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material.
Choi et al. teach an underfill (180/210/242) material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material (see figures 7p, 8j, 9j). 
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide an underfill material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material in Sidhu et al. as taught by Choi et al. because the process is known in the semiconductor art to protect the chip and enhance chip reliability.
Regarding to claim 8, the one or more solder joints comprises an intermetallic compound over the at least one IC package bond pad, the intermetallic compound comprising one of: copper or tin (see paragraph# 27).

Regarding to claim 10, the at least one solder joint comprises a compositional gradient, wherein the compositional gradient comprises a higher concentration of tin near the at least one IC package bond pad than near the at least one die bond pad (see paragraphs# 29).
Regarding to claim 11, an IC package, comprising:
at least one solder bond pad (114);
die (105) having at least one solder bond pad(104), wherein the die is bonded to the IC package by at least one solder joint between the at least one solder bond pad of the die and the at least one solder bond pad of the IC package (see figure 3, paragraphs# 34-46), wherein the at least one solder joint comprises a first portion adjacent to a second portion, wherein the first portion has a substantially flat profile, and wherein the first portion comprises a first metallurgy, and the second portion comprises a second metallurgy (see figure 3, see paragraph# 27-29); and
wherein the at least one solder joint comprises a first metallurgy and a second metallurgy (see figure 3, see paragraph# 27-29).
However, the reference does not clearly teach an underfill material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material.
Choi et al. teach an underfill (180/210/242) material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill material (see figures 7p, 8j, 9j). 
Therefore, it would have been obvious to a person of ordinary skill in the requisite art before the effective filing date of the claimed invention to provide an underfill material between the IC package and the die, wherein the at least one solder joint is embedded in the underfill 
Regarding to claim 12, the first portion of the solder joint has a substantially flat profile and comprises an intermetallic compound, and wherein the intermetallic compound comprises any one of gold, silver, copper, aluminum, zinc, bismuth, tin, indium, germanium (see paragraphs# 27).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke, can be reached on (571) 272-1657.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893